Citation Nr: 1023914	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, husband, and observer


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from April 1956 to 
September 1957.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision, which denied 
her service connection claim.  

The Veteran testified before the undersigned Veterans Law 
Judge during a video conference hearing in May 2010.  A 
transcript of the proceeding has been associated with the 
claims file.

The Veteran submitted additional evidence after the December 
2009 supplemental statement of case was issued.  In April 
2010, she submitted a waiver of RO consideration.  As such, 
the Board may proceed.  


FINDING OF FACT

The Veteran's PTSD was caused, at least in part, by the 
personal assault she suffered while on active duty.  


CONCLUSION OF LAW
 
The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2009). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim. The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
appellant). 
 
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Since the 
benefit sought on appeal is being fully granted, any 
deficiencies in notice were not prejudicial to the Veteran.

II.	 Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).  The record does not support a finding 
and the Veteran does not content that she was engaged in 
combat.  As such, her in-service stressor must be 
corroborated by credible evidence.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. at 396.  However, medical opinions in cases of 
personal assault for PTSD are exceptions to the general rule 
discussed in Moreau that an opinion by a medical professional 
based on a post-service examination cannot be used to 
establish the occurrence of a stressor. See Patton v. West, 
12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 
3.304(f)(3); VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) 
(Aug. 1, 2006).  Because personal assault is an extremely 
personal and sensitive issue, many incidents are not 
officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In these 
situations, it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  The victims of this type of trauma may not 
necessarily report the full circumstances of it for many 
years after it occurred.  Thus, when a PTSD claim is based on 
a personal assault in service, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f)(3); see also Patton, 12 Vet. App. at 277; YR v. 
West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id. 
 
The Court advised that the portions of the VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14c, provide 
"guidance on the types of evidence that may serve as 
'credible supporting evidence' for establishing service 
connection of PTSD which allegedly was precipitated by a 
personal assault during military service."  Patton, 12 Vet. 
App. at 277.  The Court held that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules that are the 
equivalent of VA regulations [indeed, this is now codified at 
38 C.F.R. § 3.304(f)(3)], and therefore, they bind VA 
decisions.  See YR, 11 Vet. App. at 398-99; Patton, 12 Vet. 
App. at 272. 
 
Moreover, VA itself has defined personal assault very broadly 
to include an event of human design that threatens or 
inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21- 
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).  As a consequence, it is important to 
address and consider the applicability, or at least the 
potential applicability, of 38 C.F.R. § 3.304(f)(3) in claims 
of entitlement to service connection for PTSD where the 
veteran describes any type of action or occurrence that could 
generally be described as constituting an "assault" or 
"harassment" during service, even if it is unclear whether 
the veteran is actually claiming PTSD based on that alleged 
assault or harassment. 

The Veteran seeks entitlement to service connection for PTSD 
with depression based on a personal assault incurred during 
active service. She contends that she was raped while on 
active duty at Fort Knox, Kentucky which caused her PTSD and 
depression.  Unfortunately, the Veteran's service treatment 
records from her period of active service are unavailable as 
they were destroyed in a 1973 fire that occurred at the 
National Personnel Records Center.  Her service personnel 
records show that the Veteran was discharged in September 
1957 with an honorable discharge.  A review of the Veteran's 
service personnel records does not reveal any report of the 
personal assault or requests for treatment after the 
incidents.

The Veteran indicated first seeking treatment for her mental 
disorder from a Dr. K from 1957 to 1966.  The Veteran also 
revealed that she was admitted to the Windsor Hospital in 
Chagrin Falls, Ohio for psychiatric treatment at various 
times in the 1950s and 1960s.  She also indicated that she 
was hospitalized for psychiatric treatment at Ridgecliff 
Hospital in 1964 which no longer exists.  None of these 
records have been associated with the claims file and the 
Veteran testified that her attempts to obtain such records 
were unsuccessful.  

The Veteran has also sought psychiatric treatment from the VA 
medical center is Brecksville, Ohio.  In an August 2006 
letter, the Veteran's VA treating physician indicated that 
the Veteran first sought VA treatment for PTSD and depression 
in 2001 when she was accepted in the Center for Stress 
Recovery program due to her meeting the criteria for PTSD.  
The letter provides that the Veteran has submitted to both 
group and individual therapy and she has been treated by many 
psychologists and psychiatrists and her account of the sexual 
trauma has remained consistent and believable.  The examiner 
opined that the in-service sexual trauma contributed to the 
Veteran's mental condition.  

VA treatment records dated from July 2002 to May 2005 evince 
the Veteran's continued psychotherapy treatment.  In a July 
2002 mental health clinic assessment, the Veteran detailed 
the events of the in-service sexual assault.  The Veteran 
indicated reporting the incident to the military police on 
the night of the assault but the case was not followed up.  
She reported that as a result of the trauma, she became 
increasingly depressed.  This evaluation report also 
indicates that the Veteran reported a childhood of physical, 
sexual and emotional abuse.  She reported that her mother 
gave her up for adoption and that she was raised by a couple 
who abused her.  She also indicated that she and her siblings 
were neglected and she was sexually abused by the man who 
raised her.  

She provided written statements and oral testimony which 
indicate that she and a friend decided to go out one night.  
They met two men who offered to give them a ride back to 
their room.  The Veteran and her friend agreed but were not 
taken to their room.  These men instead took them to a 
secluded area on the base and attacked and raped them.  
Thereafter, the women were left.  Before returning to their 
barracks, the Veteran and friend reported the assault to the 
military police.  The Veteran indicated that no one 
investigated the incident.  Her friend was impregnated and 
was discharged.  The Veteran remained on active duty but 
reported becoming increasingly vigilant, withdrawn and 
depressed.  

In numerous statements describing her stressor, the Veteran 
recounts her in-service sexual assault with consistent 
detail.  The Board acknowledges the Veteran's contentions 
that her PTSD and depression are a result of the in-service 
sexual assault.  She can attest to factual matters of which 
she has firsthand knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  While the Veteran is competent to 
report what comes to her through her senses, she does not 
have medical expertise.  See Layno, 6 Vet. App. at 469-470.  
As a lay person is not capable of making medical conclusions, 
thus, her opinion that the sexual assault caused or 
contributed to her mental disorders is not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Nevertheless, her competent reports of her in-service events 
are also found to be credible.  The Veteran's statements 
about her stressors have been consistent throughout the 
record.  They do not vary between her personal statements and 
treatment records.  These statements have also been 
corroborated by her friends and family.

The Veteran submitted a statement from her friend who has 
known the Veteran since she was 14 years old.  In her 
statement, the friend indicated that after the Veteran 
returned from service she sought psychiatric help from Dr. K 
and also noted that she was intermittently hospitalized at 
Windsor Hospital and Ridgecliff Hospital.  The Veteran's 
friend indicated that she regularly visited the Veteran while 
she was hospitalized.  This friend is competent to report her 
own experiences, including witnessing the Veteran's 
hospitalization and treatment for mental disorders.  
Washington, 19 Vet. App. at 368.  

The Veteran's two sisters submitted statements which both 
indicate that prior to entering military service, the Veteran 
was an open and fun individual who enjoyed going out and 
having a good time.  They both reported that after the 
Veteran was discharged from the service they noticed that the 
Veteran became increasingly secretive and depressed.  They 
reported that she submitted to mental treatment and only 
later told them about the in-service sexual assault due to 
shame and embarrassment.  The Veteran's husband and daughter 
also submitted statements revealing the Veteran's post-
service symptomotology.  The Veteran's daughter also provided 
an opinion that the Veteran's in-service assault caused her 
PTSD and depression.  The daughter indicates that she is a 
veteran who is 100 percent disabled for PTSD and thus has 
knowledge to attest to her mother's PTSD.  

The Board acknowledges the statements submitted by the 
Veteran's family members.  These individuals are competent to 
report what they witness with respect to the symptoms 
manifest by the Veteran's PTSD and depression.  See Buchanan, 
451 F.3d 1331, 1336 (2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
They are also found to be credible in their accounts.  There 
is however no evidence that these individuals have medical 
expertise and thus their statements regarding the etiology of 
the Veteran's mental disorders are not competent.  See 
Espiritu, 2 Vet. App. at 495.  

Because this case involves a personal assault, post-service 
examinations can be used to corroborate the occurrence of a 
stressor.  See Patton v. West, 12 Vet. App. 272, 277 (1999); 
see also 38 C.F.R. § 3.304(f)(3).  Here, the Veteran has 
sought extensive psychiatric treatment for the trauma she 
experienced.  The examiner has attributed the Veteran's PTSD 
to her in-service sexual trauma.  Although the Veteran 
suffered abuse prior to active service, the competent 
evidence of record attributes the Veteran's psychological 
problems, at least in part, to the in-service incident. 
 
In sum, the Veteran has established that a personal assault 
occurred while she was in service.  While the in-service 
stressors are not recorded in the Veteran's service personnel 
or treatment records, there is credible evidence that the 
incidents occurred.  She also has a current diagnosis of PTSD 
and her PTSD has been associated, at least in part, with the 
personal assault.  As such, the Veteran is entitled to 
service connection for PTSD and the claim is granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 


ORDER

Entitlement to service connection for PTSD with depression is 
granted.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


